Citation Nr: 1548666	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a prostate condition, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for heart disease, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in August 2012.  A transcript of the hearing is associated with the claims file.

In January 2015, the Board remanded the issues for additional development.


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision by the Board, the Veteran's attorney submitted correspondence stating that the Veteran wished to withdraw from appellate review his claims for service connection for Type II diabetes mellitus and a prostate condition.

2.  Resolving reasonable doubt in his favor, the Veteran's current heart disease is related to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a prostate condition have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for establishing service connection for heart disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In August 2015, prior to the Board promulgating a decision, the Veteran, through his attorney, submitted correspondence specifically stating that he wished to withdraw his appeal as to the issues of entitlement to service connection for Type II diabetes mellitus and a prostate condition.  That correspondence satisfies the requirements for withdrawal of a substantive appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issues of entitlement to service connection for Type II diabetes mellitus and a prostate condition have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.

II.  Service Connection

The Veteran is seeking service connection for heart disease, which he asserts was caused by his service-connected hypertension.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the Veteran was diagnosed with an innocent heart murmur prior to his entrance into active duty service in 1982, but that he was not diagnosed with his current heart disease until approximately 2011 or 2012.  In August 2014, his VA primary care physician confirmed that he had coronary artery disease (CAD) and opined that hypertension was a known risk factor for CAD and may have contributed to the occurrence of that condition.

In January 2015, the Board remanded the claim to afford the Veteran a VA heart examination and obtain an etiological opinion.  The Board asked the examiner to comment on whether the Veteran's heart murmur, which was noted on his 1982 entrance examination, had caused his current CAD and, if not, whether his current heart disease was related to service or a service-connected disability, to include hypertension.  The examiner confirmed that the Veteran currently had heart disease, including CAD and mild concentric left ventricular hypertrophy, or hypertensive heart disease, and found that his preexisting heart murmur did not cause his CAD.  He then opined that the Veteran's CAD was at least as likely as not caused by his hypertension, noting that epidemiological data indicated a strong and consistent link between hypertension and CAD.  He also stated, however, that it was not the only cause of CAD, and that the Veteran had additional risk factors, including obesity, physical inactivity, dyslipidemia, diabetes, family history, and prior smoking.  He estimated that hypertension played a 15 to 20 percent role in the Veteran's development of CAD.  The examiner also opined that the Veteran's hypertensive heart disease was at least as likely as not related to his long-standing hypertension, which he noted did not appear to have been adequately treated during service.

After review of the evidence of record, the Board finds that service connection for heart disease is warranted.  The Board acknowledges that the 2015 VA examiner stated that the Veteran's hypertension was not the only factor that contributed to his development of CAD, specifically.  However, after resolving all reasonable doubt in the Veteran's favor, it finds that the evidence is at least in equipoise on the question of whether his current heart disease was proximately caused by his service-connected hypertension.  Accordingly, service connection for heart disease is granted.


ORDER

The appeal as to the issue of entitlement to service connection for Type II diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to service connection for a prostate condition is dismissed.

Service connection for heart disease is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


